Wheeler, J.
The present bears no analogy or resemblance to the case of Womack v. Womack. (8 Tex. R. 397.) The sale was not made in satisfaction of any liability of the wife, or any claim chargeable upon her separate estate, or for her benefit or that of her family ; nor were the proceeds applied to any purpose beneficial to herself, her family, or her separate estate. To hold the sale valid to divest her title, or to impose on her the necessity of refunding the price, which she never received and which was not applied to her use or benefit, or according to her wish or direction, would not only be inequitable and unjust, but it would be virtually to repeal the Statute which prescribes the mode in which a married woman may convey her separate property. There manifestly is no error in the judgment, and it'is affirmed.
Judgment affirmed.